Citation Nr: 0611395	
Decision Date: 04/20/06    Archive Date: 04/26/06

DOCKET NO.  00-04 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 1976 to June 
1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which found no new and 
material evidence had been submitted to reopen the veteran's 
service connection claim for PTSD.  

In March 2001, the veteran testified in Washington, D.C., 
before a Veterans Law Judge.  In a June 2001 decision, the 
Board found new and material evidence had been submitted to 
reopen the veteran's service connection claim, and it was 
remanded to the RO for additional development and 
consideration on the merits.  

In May 2005, the veteran was informed that the Veterans Law 
Judge who held his March 2001 hearing was now longer a member 
of the Board.  He elected to accept another Board hearing, 
for which his claim was remanded a second time by the Board 
in July 2005.  However, in a signed March 2006 statement, the 
veteran waived his right to an additional hearing; thus, an 
active hearing request is no longer pending in the present 
case.  


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy 
during military service.  

2.  The veteran has not presented credible supporting 
evidence of an in-service stressor.  




CONCLUSION OF LAW

PTSD was not incurred in, or aggravated by, service.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2005).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Board finds that any 
defect with respect to the VCAA notice requirement in this 
case was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to 
service connection via RO letters issued in April 2002 and 
August 2003; and the rating decisions, statement of the case 
(SOC), supplemental statement of the case (SSOC), and the 
Board's June 2001 and July 2005 remand orders issued since 
1998 to the present.  In addition, these documents provided 
the veteran with specific information relevant to the VA's 
duty to notify under 38 U.S.C. § 5301(a) and 38 C.F.R. 
§ 3.159.  Thus, no further notices are required.  

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  In this case, all identified 
and available evidence has been obtained, including all 
relevant treatment records and examination reports.  In this 
respect, the Board notes that all private medical treatment 
records made known to VA have been obtained.  The veteran was 
also notified of the above development via the RO's letters 
and other mailings to the veteran.  No response or additional 
records have been received to the present.  The RO has also 
obtained the veteran's medical treatment records and 
examination reports from the Bay Pines, Florida, VA medical 
center, where he has received treatment.  Thus, the Board 
finds that no additional evidence, which may aid the 
veteran's claims or might be pertinent to the bases of the 
claims, has been identified or remains outstanding, and the 
duty to assist requirement has been satisfied.  See 
Quartuccio, supra.    
 
Furthermore, the Board finds that the claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  Although the VA notices that were provided to the 
appellant do not contain the "fourth element" per se, the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claims.  By the informational letters, the rating decisions, 
the SOC and the SSOC, VA satisfied the fourth element of the 
notice requirements.  Therefore, to decide the appeal 
regarding the veteran's claims discussed herein would not be 
prejudicial error to the claimant.  See VAOPGCPREC 7-2004.
 
The Board acknowledges that, in Pelegrini, supra, the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decision that is the basis of this appeal was already decided 
(in October 1999) and appealed prior to VCAA enactment.  The 
Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  
 
Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notices provided to the 
appellant fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  Not only has the appellant been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices, but the actions taken by 
VA have essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993); see also Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).    

Finally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

The veteran seeks service connection for PTSD.  Service 
connection may be awarded for a current disability arising 
from a disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303, 
3.304.  As with any claim, when there is an approximate 
balance of positive and negative evidence regarding any 
matter material to the claim, the claimant shall be given the 
benefit of the doubt.  38 U.S.C.A. § 5107.  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a PTSD 
diagnosis will vary depending upon whether the veteran 
engaged in "combat with the enemy."  See 38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(f) (2005); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  Participation in combat 
requires that the veteran have personally participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  See 
VAOPGCPREC 12-99 (October 18, 1999).  If the VA determines 
the veteran engaged in combat with the enemy and his alleged 
stressor is combat-related, then his lay testimony or written 
statement is accepted as conclusive evidence of the 
stressor's occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Zarycki, 6 Vet. App. at 98.  

If, however, the VA determines either that the veteran did 
not engage in combat with the enemy or that he did engage in 
combat, but that the alleged stressor is not combat related, 
then his lay testimony, in and of itself, is not sufficient 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain evidence that corroborates 
his testimony or statements.  Id.   Service department 
records must support, and not contradict, the claimant's 
testimony regarding noncombat stressors.  Doran v. Brown, 6 
Vet. App. 283 (1994); see also, Fossie v. West, 12 Vet. 
App. 1, 6 (1998) (wherein the Court stated, "If the veteran 
engaged in combat, his lay testimony regarding stressors will 
be accepted as conclusive evidence of the presence of in-
service stressors").  If, however, the veteran was not 
engaged in combat, he must introduce corroborative evidence 
of his claimed in-service stressors.  

In the present case, the veteran's service personnel records 
are negative for any indications of combat participation, and 
his DD Form 214 is negative for the award of the Combat 
Infantryman's Badge, Purple Heart medal, or similar combat 
awards.  The veteran has not claimed combat participation; 
rather, his claimed stressors involve incidents experienced 
as a military policeman during service.  Therefore, because 
the Board finds the veteran's record does not reflect combat 
participation, corroborative evidence must be presented of 
his claimed in-service stressors.  

In support of his claim, the veteran has alleged several 
stressors which occurred during his active duty service as a 
military policeman.  First, upon being assigned to a new 
unit, the 437th Military Police Company, he claimed to have 
witnessed a sergeant physically assault a new recruit.  The 
veteran gave the name of the sergeant and the date of the 
alleged attack, and the RO forwarded this information to the 
U.S. Army and Joint Services Records Research Center (JSRRC).  
However, in a May 2004 statement, the JSRRC stated they were 
unable to find any reports or other evidence of this alleged 
incident in the unit records for the 437th.  Because the 
veteran's stressor cannot be verified, and the Board cannot 
accept his uncorroborated accounts, this stressor cannot be 
accepted by the Board.  

Next, the veteran testified at his March 2001 hearing that 
while serving as a military policeman in Belgium, he was 
required to investigate an accident in which a Belgian woman 
and her child were killed.  He stated the woman's injuries 
were extremely gruesome.  However, he also testified that 
because the deceased were civilians, a military report was 
not created.  Based on this fact, the Board concludes this 
incident is not possible to verify.  At his hearing he also 
stated that he was forced to assist in breaking up a race 
riot at Fort Belvoir, Virginia, while serving as a military 
policeman.  He described the situation as extremely tense, 
and stated he was in fear for his life.  However, he did not 
provide the month or months of this incident, and it could 
not be verified by the RO.  

Another incident reported by the veteran was the death of a 
Sgt. "Kovauk", "Kovak", or "Kouak", of the veteran's 
military policeman unit, during a forced march.  The victim 
apparently had a heart attack and died.  However, in the 
absence of any additional information, the RO was unable to 
confirm this incident.  

Finally, the veteran has stated that while he served in 
Belgium, the air base at which he was assigned and providing 
security was visited by General Alexander Haig, and the 
veteran was extremely worried about terrorist activity in the 
vicinity at that time.  He learned later that an attempt was 
made on General Haig's life during his visit to the veteran's 
air base.  However, the veteran did not allege he was 
involved in any actual encounters with terrorists or related 
incidents during his time in Belgium.  For this reason, the 
veteran's fear of terrorists while serving in Europe may not 
be accepted as a stressor by the Board.  

After considering the evidence of record, the Board is unable 
to conclude the veteran has a verified or verifiable 
stressor.  While he has reported several stressful incidents 
during military service, VA's attempts to verify these 
incidents were unsuccessful, and the remainder of the 
incidents are not suitable to verification due to a lack of 
relevant details.  In reviewing the claims file, the Board 
notes the veteran has received several diagnoses of PTSD from 
VA physicians and psychiatrists, so a current diagnosis 
rendered by a competent medical expert is conceded by the 
Board.  However, in the absence of any verified or verifiable 
stressor, the veteran's claim for service connection for PTSD 
must be denied.  

The veteran has himself suggested he has PTSD as a result of 
an in-service stressor event; however, as a layperson, his 
statements regarding medical etiology, causation, and 
diagnosis are not competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

Overall, the preponderance of the evidence is against a grant 
of service connection for PTSD, as the veteran has not 
alleged any verifiable in-service stressor events.  As a 
preponderance of the evidence is against the award of service 
connection, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).   


ORDER

Service connection for PTSD is denied.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


